DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jennifer A. Wilson, on March 5, 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
receiving, by a mobile computing device and from a processing server, at least selections, as selected by a user of a remote computing device, of (i) one or more media content items, (ii) one or more corresponding geographic areas in which the one or more media content items are to be distributed, [[and]] (iii) time frames in which the one more or more media content items are to be distributed, (iv) impression score rules, and (v) an identifier of the remote computing device;
causing, by the mobile computing device, display of a first media content item, of the one or more media content items, to a first viewer at the mobile computing device corresponding to the time frames, the impression score rules, and the one or more geographic areas;
generating, by the mobile computing device, a unique identifier associated with the display of the first media content item to the first viewer;
capturing, by an image detector of the mobile computing device, image data of the first viewer during the display of the first media content item to the first viewer, wherein said image data includes multiple images of the first viewer taken over a period of time;

generating, by the mobile computing device, a timestamp at an end of playback of the first media content item;
sending, by the mobile computing device, the image data of the first viewer and the generated unique identifier, to an image server that analyzes the image data and generates facial impression data, wherein the image server is located remote from the mobile computing device and remote from the processing server;
blocking accessing the image data of the first viewer at the mobile computing device using a content distribution (CD) software application installed in the mobile computing device in order to maintain privacy of the first viewer;
upon sending the image data to the image server, removing, by the mobile computing device, the image data from memory that stored the image data;
receiving, by the mobile computing device, the facial impression data as generated by the image server based on analyzing the image data;
sending, by the mobile computing device and to the processing server 
an identifier of the first media content item, 
the facial impression data,
the location of the mobile computing device during display of the first media content item to the first viewer,
the generated unique identifier associated with the display of the first media content item to the first viewer, and
the generated timestamp.

2.	(Previously Presented) A method of claim 1, further comprising:
receiving, by the mobile computing device and from the processing server, an impression score based at least in part on:
the identifier of the first media content item, 
the location of the mobile computing device during display of the first media content item to the first viewer, and
the facial impression data generated by the image server.

3.	(Previously Cancelled) 

4.	(Previously Presented) The method of claim 1, wherein the facial impression data comprises a plurality of facial measurements of the first viewer, the method further comprising:
blocking, by the mobile computing device, sending of the image data of the first viewer to the remote computing device.

5.	(Currently Amended) The method of claim [[1]] 2, wherein the impression score is further based on the location of the mobile computing device during display of the first media content item to the first viewer being within a preset distance of a location of an entity associated with the first media content item.

6.	(Previously Presented) The method of claim 1, wherein the facial impression data received from the image server includes a plurality of facial measurements of the first viewer, and wherein the method further comprises:
determining, by the mobile computing device, whether the plurality of facial measurements of the first viewer matches any other set of facial measurements.

7.	(Original) The method of claim 1, wherein the causing display of the first media content item comprises one of:
displaying, by a display component of the mobile computing device, the first media content item, or
outputting, by the mobile computing device and to a remote display device, the first media content item and an instruction for the remote display device to display the first media content item.

8.	(Currently Amended) A system comprising:
a mobile computing device including a processor, memory, image detector, and location sensor; 
a processing server;
a remote computing device; and
image server, 
wherein said mobile computing device is configured to:
receive, from the processing server, at least selections, as selected by a user of the remote computing device, of (i) one or more media content items, (ii) one or more corresponding geographic areas in which the one or more media content items are to be distributed, [[and]] (iii) time frames in which the one more or more media content items are to be distributed, (iv) impression score rules, and (v) an identifier of the remote computing device;
cause display of a first media content item, of the one or more media content items to a first viewer at the mobile computing device corresponding to the time frames, the impression score rules, and the one or more geographic areas;
generate a unique identifier associated with the display of the first media content item to the first viewer;
capture, by the image detector, image data of the first viewer during the display of the first media content item to the first viewer, wherein said image data includes multiple images of the first viewer taken over a period of time;
determine, by the location sensor, a location of the mobile computing device during the display of the first media content item to the first viewer;
generate a timestamp at an end of playback of the first media content item;
send the image data of the first viewer and the generated unique identifier, to an image server that analyzes the image data and generates facial impression data, wherein the image server is located remote from the mobile computing device and remote from the processing server;
block accessing the image data of the first viewer at the mobile computing device using a content distribution (CD) software application installed in the mobile computing device in order to maintain privacy of the first viewer;
upon sending the image data to the image server, remove the image data from memory that stored the image data;
receive the facial impression data as generated by the image server based on analyzing the image data;
send, to the processing server, an impression-reporting message comprising:
an identifier of the first media content item, 
the facial impression data,
the location of the mobile computing device during display of the first media content item to the first viewer,
the generated unique identifier associated with the display of the first media content item to the first viewer, and
the generated timestamp,
wherein the processing server is configured to: 
send, to the mobile computing device, the identifier of the first media content item,
receive, from the mobile computing device, the impression-reporting message, and 
send, to the mobile computing device, an impression score.  

9.	(Previously Presented) The system of claim 8, wherein the mobile computing device is further configured to:
receive, from the processing server, the impression score based at least in part on:
	the identifier of the first media content item, 
the location of the mobile computing device during display of the first media content item to the first viewer, and
the facial impression data.

10.	(Previously Cancelled) 
	
11.	(Currently Amended) The system of claim [[10]] 8, wherein the facial impression data comprises a plurality of facial measurements of the first viewer, and
wherein the mobile computing device is further configured to:
block sending of the image data of the first viewer to the remote computing device.

12.	(Previously Presented) The system of claim 8, wherein the impression score is based on the location of the mobile computing device during display of the first media content item to the first viewer being within a preset distance of a location of an entity associated with the first media content item.

13.	(Previously Presented) The system of claim 8, wherein the mobile computing device is configured to:
	receive, from the image server, viewing impression data, wherein the viewing impression data comprises a plurality of facial measurements of the first viewer; and
determine whether the plurality of facial measurements of the first viewer matches any other set of facial measurements.

14.	(Original) The system of claim 8, wherein the mobile computing device is configured to cause display of the first media content item by either:
displaying, by a display component of the mobile computing device, the first media content item, or
outputting, by the mobile computing device and to a remote display device, the first media content item and an instruction for the remote display device to display the first media content item.

15.	(Currently Amended) A method comprising:
sending, by a processing server and to a mobile computing device, at least selections, as selected by a user of the remote computing device, of (i) one or more media content items, (ii) one or more corresponding geographic areas in which the one or more media content items are to be distributed, [[and]] (iii) time frames in which the one more or more media content items are to be distributed, (iv) impression score rules, and (v) an identifier of the remote computing device;
causing, by the mobile computing device, display of a first media content item, of the one or more media content items, to a first viewer at the mobile computing device corresponding to the time frames, the impression score rules, and the one or more geographic areas;
	generating, by the mobile computing device, a unique identifier associated with the display of the first media content item to the first viewer; 
	 capturing, by an image detector of the mobile computing device, image data of the first viewer during the display of the first media content item to the first viewer,
wherein said image data includes multiple images of the first viewer taken over a period of time; 
 	determining, by a location sensor of the mobile computing device, a location of the mobile computing device during the display of the first media content item to the first viewer; 
 generating, by the mobile computing device, a timestamp at an end of playback of the first media content item;
	sending, by the mobile computing device, the image data of the first viewer and the generated unique identifier, to an image server that analyzes the image data and generates facial impression data, wherein the image server is located remote from the mobile computing device and remote from the processing server; 
	blocking accessing the image data of the first viewer at the mobile computing device using a content distribution (CD) software application installed in the mobile computing device in order to maintain privacy of the first viewer; 
 	upon sending the image data to the  image server, removing, by the mobile computing device, the image data from memory that stored the image data;
receiving, by the by the mobile computing device and from [[an]] the image server, the facial impression data 
receiving, by the processing server and from the mobile computing device, an impression-reporting message comprising:
an identifier of the first media content item,
the facial impression data, 
[[a]] the location of the mobile computing device during display of the first media content item to the first viewer, 
[[a]] the generated unique identifier associated with the display of the first media content item to the first viewer, and 
the generated timestamp;
determining, by the processing server, an impression score based at least in part on:
the identifier of the first media content item, 
the location of the mobile computing device during display of the first media content item to the first viewer, and
the facial impression data based on the image data of the first viewer; and
sending, by the processing server and to the mobile computing device, the impression score.  

16.	(Currently Amended) The method of claim 15, further comprising:
	
wherein the determining of the impression score is further based on the generated timestamp 

17.	(Original) The method of claim 15, wherein the impression score is based on the location of the mobile computing device during display of the first media content item to the first viewer being within a preset distance of a location of an entity associated with the first media content item.

18.	(Currently Amended) The method of claim 15, wherein the facial impression data comprises a plurality of facial measurements, the method further comprising:
determining, by the processing server, whether the plurality of facial measurements of the first viewer matches any other set of facial measurements.

19.	(Currently Amended) A system comprising:
a remote computing device;
a mobile computing device; and
a processing server, wherein the processing server is configured to:
send, to a mobile computing device, at least selections, as selected by a user of the remote computing device, of (i) one or more media content items, (ii) one or more corresponding geographic areas in which the one or more media content items are to be distributed, [[and]] (iii) time frames in which the one more or more media content items are to be distributed, (iv) impression score rules, and (v) an identifier of the remote computing device;
the mobile computing device is configured to:
receive the at least selections,
cause display of a first media content item, of the one or more media content items to a first viewer at the mobile computing device corresponding to the time frames, the impression score rules, and the one or more geographic areas,
generate a unique identifier associated with the display of the first media content item to the first viewer,
capture, by an image detector, image data of the first viewer during the display of the first media content item to the first viewer, wherein said image data includes multiple images of the first viewer taken over a period of time,
determine, by a location sensor, a location of the mobile computing device during the display of the first media content item to the first viewer,
generate a timestamp at an end of playback of the first media content item,
send the image data of the first viewer and the generated unique identifier, to an image server that analyzes the image data and generates facial impression data, wherein the image server is located remote from the mobile computing device and remote from the processing server,
block accessing the image data of the first viewer at the mobile computing device using a content distribution (CD) software application installed in the mobile computing device in order to maintain privacy of the first viewer,
upon sending the image data to the image server, remove the image data from memory that stored the image data, and
receive, from [[an]] the image server, facial impression data 
wherein the processing server is further configured to:
	 receive, from the mobile computing device, an impression-reporting message comprising:
[[an]] the generated unique identifier of the first media content item,
the facial impression data generated by the image server, and
[[a]] the location of the mobile computing device during display of the first media content item to the first viewer, and
[[a]] the generated unique identifier associated with the display of the first media content item to the first viewer, 
determine, an impression score based at least in part on:
the generated unique identifier of the first media content item, 
the location of the mobile computing device during display of the first media content item to the first viewer, 
the facial impression data based on the image data of the first viewer, and 
the generated timestamp 
send, to the mobile computing device, the impression score.  

20.	(Currently Amended) The system of claim 19, wherein [[the]] the determining of the impression score is based on the generated timestamp 

21.	(Original) The system of claim 19, wherein the impression score is based on the location of the mobile computing device during display of the first media content item to the first viewer being within a preset distance of a location of an entity associated with the first media content item.

22.	(Currently Amended) The system of claim 19, wherein the facial 
determine whether the plurality of facial measurements of the first viewer matches any other set of facial measurements.

Allowable Subject Matter

Claims 1-2, 4-9, 11-22 are allowed in view of Applicant’s remarks on pages 14-20 and the amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rathod (US 20180350144) discloses generating, recording, simulating, displaying, and sharing user related real world activities, actions, events, participations, transaction, status experience, expressions, scenes, sharing, interactions with entities and associated plurality types of data in virtual world.
Meredith (US 20170295404) discloses method and apparatus for enhancing audience engagement via a communication network.
Archibong et al. (US 20140067828) discloses sharing television and video programming through social networking.
Hildreth (US 20090138805) discloses media preferences.
Alameh et al. (US 20190238719) discloses electronic devices and methods for blurring and revealing persons appearing in images.
Cai et al. (US 20190147185) discloses privacy protection in captured image for distribution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
March 5, 2021